RESOLUCIÓN
En el curso de su testimonio en un juicio civil el abogado Hugo Rubén Félix reveló no conocer la persona ni estar pre-sente cuando ésta suscribió una declaración jurada que dicho notario autenticó para su cliente Caguas Expressway Motors. El Director de Inspección de Notarías trajo el asunto a nues-tra consideración, y el 5 de septiembre pasado requerimos del notario que mostrara causa por la que no deba ser disci-plinado. En su comparecencia incorpora una admisión sin re-serva de su falta cometida hace cinco años, informa haberse desligado del cliente que originó la irregularidad en su prác-tica notarial y afirma su adhesión a las normas correctas durante los subsiguientes años de ejercicio.
Considerado su historial y las circunstancias que rodean el caso, se suspende al abogado Hugo Rubén Félix sólo de la práctica del Notariado por término de seis meses contados a partir de la notificación de esta Resolución.
Lo acordó el Tribunal y certifica el Secretario.
(Fdo.) Angel G. Hermida

Secretario